Citation Nr: 1312584	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  00-11 623	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a stomach condition. 



REPRESENTATION

Appellant represented by:	Jonathan Bruce, Attorney at Law



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from October 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision which denied the Veteran's petition to reopen the claim for service connection for a stomach condition.  He appealed this decision and the case was remanded by the Board in September 2010 for further development.  

In July 2011, the Board reopened the Veteran's claim for service connection for a stomach disorder following the submission of new and material evidence.  The case was then remanded for additional evidentiary development.  Such development having been completed, it has been returned to the Board for further appellate review. 

The Board notes that its September 2010 remand instructions also addressed the issue of entitlement to service connection for an acquired psychiatric disorder.  In a February 3, 2011 rating action, the RO granted service connection for schizophrenia and assigned a 30 percent disabling from November 1995.  The Veteran, through his attorney, is adamant that he submitted a notice of disagreement (NOD) with the 30 percent rating for schizophrenia.  See correspondence dated January 10, 2013 from the Veteran's private attorney.  Reference has been made to a VA Form 21-4138 that the Veteran submitted on February 10, 2011.  

The Board does not have jurisdiction over the issue of whether the Veteran submitted a timely and/or adequate NOD to the February 2011 rating decision that assigned a 30 percent rating for schizophrenia is not an issue presently before the Board.  The issue is thereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.




FINDING OF FACT

A chronic stomach disorder was not shown during either period of active service; and, the competent and credible evidence of record reflects that the Veteran's current diagnosed hiatal hernia and gastrointestinal reflux disease (GERD) did not have their onset in service or are otherwise shown to be etiologically related to service or any service-connected disability.  


CONCLUSION OF LAW

Stomach disorders, diagnosed as hiatal hernia and GERD, were not incurred in or aggravated by military service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2006 of VA's duty to assist him in substantiating his claim for service connection, and the effect of this duty upon his claim.  This letter, along with a letter dated in September 2010, also informed the Veteran of what constituted new and material evidence to reopen the previously denied unappealed claim for service connection for a stomach disorder.  This correspondence met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial of service connection for a stomach disorder and the evidence needed to reopen the claim.  The Veteran was informed as to of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  As these letters addressed all notice elements, nothing more was required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  [The timing defect of the September 2010 correspondence was cured by the RO's subsequent readjudication of the appeal and issuance of a statement of the case in June 2012.]  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  Pertinent in-service and post-service treatment reports, including records from the Social Security Administration (SSA), have been obtained and associated with the claims file and/or Virtual VA folder.  No outstanding evidence has been identified that has not otherwise been obtained.

Pursuant to the Board's July 2011 remand, a VA opinion was obtained in January 2013 to assist in determining the etiology of the Veteran's claimed stomach disorder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA opinion is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history, his statements regarding what he believes was the onset of his stomach problems, as well as medical literature, to support the conclusions reached and also addresses service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  Accordingly, there is no basis to conclude that the VA medical opinion is inadequate, or that a remand for a new examination is required.  Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking service connection for a stomach disorder that he contends was caused, or made worse, by his service-connected schizophrenia and/or the medications used to treat it.  He also presents evidence showing a current diagnosis of GERD and a history of GERD.  Further, as noted, there are service treatment records that suggest that the Veteran experienced stomach problems coincidental to his complaints of nervousness as well as several recent statements from the Veteran indicating that his stomach problems began when he first started to experience emotional problems.  See VA Form 21-526 received in October 1975, VA Form 21-4138 received in May 2003, and VA Form 21-4138 received in October 2010.  As a result, the Board will analyze the stomach claim on both direct and secondary service connection bases.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. 

Neither GERD nor hiatal hernia are explicitly recognized as chronic diseases under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is not for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  There must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service treatment records for the Veteran's first period of service show the Veteran was treated for several episodes of stomach complaints and problems with nerves beginning in June 1973.  The remaining records show he was treated for continued complaints of stomach pain due to nervousness in August 1973, April 1974 and December 1974, none of which resulted in a diagnosis of a chronic stomach disorder.  At separation in June 1975, the Veteran reported a history of stomach trouble and nerves.  The report of medical history noted in the physician's summary and elaboration of all pertinent data section that the Veteran had depression and worry over family problems, resulting in insomnia, but no other significant history.  Clinical evaluation of all major body systems, to include the abdomen and viscera was within normal limits.  

Post service records following this period of service include a VA hospital summary that shows the Veteran was hospitalized from March 27, 1977 to July 8, 1977 for depressive neurosis.  The summary noted that during the course of his stay he complained of back pain and headaches.  There was no reference to treatment of stomach complaints during the hospitalization.  Also of record is a July 1977 VA examination which shows that at that time the Veteran did not report any specific stomach problems or symptoms and none are documented. 

VA inpatient treatment records show the Veteran was hospitalized from October 31, 1977 to December 21, 1977 for paranoid schizophrenia.  On this occasion a gastrointestinal series was carried out along with an endoscopy and gallbladder series.  The results of that work-up were not reported.  

Records from the Veteran's second period of service show that at enlistment in October 1980 the Veteran reported that he was in good health and denied any problems with frequent indigestion, or stomach, liver or intestinal trouble.  In July 1981, he was treated for complaints of stomach pain and weight loss which were attributed to an episode of gastroenteritis.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's remaining two years of service to suggest that this episode constituted a chronic disease process or that provide a basis for such a diagnosis.  At separation in October 1983, the Veteran specifically denied stomach trouble.  

Post service evidence following this period of service consists of VA and private outpatient treatment records, and SSA records.  The private treatment records include the results from a May 1996 upper GI series which was normal with no evidence of stomach abnormalities and a negative barium enema.  

A November 2002 VA general medical examination shows the Veteran claimed to suffer from gastric hyperactivity, with gastroesophageal reflux being diagnosed after a barium swallow-upper GI series and a barium enema.  He was also noted to have complaints of generalized joint pain and problems with his nerves, which were treated with various medications.  The diagnosis was GERD by history.  The examiner did not provide a nexus opinion and did not indicate whether the Veteran's history of GERD was secondary to his psychiatric disorder or the medications used to treat it.

Pursuant to the Board's February 2011 Remand, the Veteran underwent a VA examination in September 2011 for the specific purpose of obtaining an opinion as to the etiology of his stomach problems.  The examiner interviewed the Veteran and reviewed the claims file in its entirety, including the previous November 2002 VA examination report, took a detailed history of symptoms, and reviewed the Veteran's medical history since service, as well as test results, and clinical reports from treating physicians.  

The Veteran stated that over the years he had suffered from, among other symptoms, recurrent abdominal crampy pain, heartburn, and dyspepsia.  He indicated that his symptoms were daily and usually related to diet, precipitated by certain fried/fatty foods or spicy highly seasoned foods.  He also indicated that a few months prior he had been taking Buspirone for his mental condition, but since this was causing him gastric upset it was discontinued by his psychiatrist with good response.  Currently he is taking Mirtazapine and Ambien that he tolerated very well with no gastric effects.  

An upper GI series showed a small sliding-type hiatal hernia.  The clinical diagnosis was GERD, which the examiner concluded was less likely as not (less than 50/50 probability) caused by or result of, or aggravated by the Veteran's service-connected schizophrenia or the medications taken for it.  The examiner explained that the Veteran denied a relation between the [current] medications taken for schizophrenia and gastric symptoms.  Although a few months ago he was taking medication that did cause some gastric upset, after discontinuation of that medication he felt much better.  The examiner noted that as per medical literature review there was no etiologic relation between these medications and further development of GERD.  The medical literature also did not support a etiologic relation between schizophrenia and GERD.  

The VA examiner also determined that the Veteran's GERD was less likely as not (less than 50/50 probability) caused by or result of military service.  The examiner explained that there were several evaluations during the Veteran's first period of service where he complained about stomach pains and nerves that were treated and resolved without evidence of chronic residuals.  Likewise during his second period of service, the Veteran was evaluated for nausea and diarrhea, diagnosed as gastroenteritis that was treated and resolved without evidence of chronicity or residuals.  At service discharge from his second period of service in October 1983 the Veteran denied stomach complaints.  The examiner highlighted that there was no evidence of any complaints, treatment, or diagnosis of a stomach disorder until June 1996.  Indeed, with the exception of a November 2002 VA examination, which mentioned a diagnosis of GERD by history, the examiner indicated that claims file and medical record were silent regarding a specific diagnosis or treatment for a specific condition after the Veteran's second period of service.  

The examiner then noted that the medical records and claims file were silent regarding stomach condition until a June 2008 physician's note which mentions complaints of gastric discomfort with nausea, but by that time the Veteran was on treatment with anti-inflammatories (NSAIDs) and muscle relaxants for low back pain.  In August 2008, he was noted to have a small hiatal hernia without reflux.  The examiner noted that it was well known in medical literature that NSAIDs and muscle relaxants as well as hiatal hernias predispose to gastric upset, gastritis, and exacerbation of acid reflux.  

The Board finds the September 2011 VA opinion highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his stomach problems were the result of or caused by his nervous condition and/or the medications used to treat it or at the very least had their onset during service as documented in his service records.  As a result, the examiner was able to address fully the salient question as to the origin of the Veteran's claimed disability and its relationship to military service and/or service-connected disability.  He has presented no competent medical evidence to the contrary.

Unfortunately, the Board is unable to attribute the Veteran's stomach problems, diagnosed as hiatal hernia and GERD to his service-connected schizophrenia.  The most probative and competent medical evidence of record fails to indicate that a service-connected disability plays any role in the development or worsening of his claimed disability.  Specifically, the VA examiner declined to find a nexus between the claimed condition and the service-connected disability.  Service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.  

The Board is also unable to attribute the post-service development of any diagnosed stomach disorder, to include GERD or hiatal hernia, to the Veteran's military service.  On balance, the service treatment records and the September 2011 examination report are evidence against a finding that the Veteran's hiatal hernia and/or GERD had their onset during service.  Even though the service treatment records showed that the Veteran experienced several short-term episodes of gastrointestinal symptoms during his first period of service, these symptoms were acute and transitory, and did not represent or manifest a chronic stomach disorder.  Such was explained by the VA examiner.

The acute and transitory nature of the stomach complaints is also evidenced by the Veteran's enlistment examination for his second period of service in 1980, during which he denied stomach, liver or intestinal trouble.  He was treated for a single episode of gastroenteritis during his second period of service and resolved with treatment, as there are no subsequently dated medical records on file reflecting further complaints, evaluation or treatment.  Moreover there follows a period of 13 years after his second period of service during which the Veteran did not seek or require any form of treatment or evaluation.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the record is negative for a medical opinion, including the 2011 VA examination report, which links any diagnosed stomach disorder to service.  See Hickson, supra.  

The Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  Here, as already alluded to, the claim is primarily predicated on the notion that the Veteran's stomach problems are related to his military service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections for stomach disorders, particularly GERD or a hiatal hernia.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed stomach problems are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, GERD and hiatal hernias are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment on their etiology.  While the Veteran is competent to report symptoms and is competent to report his perception of nervousness as coinciding with those symptoms, whether there is actually any cause and effect relationship, and by this the Board means either that the schizophrenia caused his GERD or aggravated his GERD, is not answered by his report of symptoms.  Despite symptoms that often may be associated with an eventual diagnosis of GERD/hiatal hernia, the Veteran is not in turn competent to ascribe these symptoms to a disorder related to his military service.  

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings of the examining and treating medical professional.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

ORDER

Entitlement to service connection for a stomach condition is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


